Citation Nr: 1025634	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  08-22 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 
1974 to June 1975.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from an October 2007 rating decision by 
the St. Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO).  The Veteran's claims file is now in the 
jurisdiction of the Roanoke, Virginia RO.  In May 2010 a Travel 
Board hearing was held before the undersigned.  A transcript of 
this hearing is of record.

The Board notes that unappealed rating decisions in January 1978 
and in April 2005 previously adjudicated, and denied, the matter 
on appeal.  Inasmuch as the January 1978 rating decision 
specifically notes that the Veteran's service treatment records 
(STRs) are silent for any complaints, treatment, or diagnosis of 
a skin condition during active service, and the STRs now 
associated with the claims file show September 1974 treatment for 
skin complaints, the Board finds that the record now includes 
STRs which were previously lost, requiring readjudication of the 
January 1978 rating decision (i.e., de novo review).  The claim 
is characterized accordingly.  

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if action on his part is required.


REMAND

STRs dated in September 1974 show the Veteran was seen for rash 
on arms and acne on face and note an impression of dermatitis 
with acne.  A December 1977 statement from a private physician 
notes that the Veteran presented in November 1975 (five months 
after service) with crusting and rash of the left foot; the 
private physician also noted that the Veteran was receiving VA 
treatment for this condition with a diagnosis of chronic 
eczematous dermatitis of the left foot.  Post-service VA medical 
records show treatment for skin complaints in 1977 and more 
recent ongoing treatment for such complaints.  The record does 
not include a medical opinion as to whether any current skin 
disorder is related to the complaints noted in service.  
Consequently an examination to secure such opinion is necessary.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

VA outpatient treatment records include an October 2003 notation 
that the Veteran has been seen by the Dermatology Clinic for 
approximately 20 years.  Consequently, VA is on notice of 
additional likely pertinent VA records that are outstanding; such 
records must be secured and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to identify 
all providers of skin treatment he has 
received since his discharge from active duty 
service, and to provide any authorizations 
necessary for VA to obtain records of any 
such private treatment.  The RO should secure 
for the record copies of complete clinical 
records (i.e., those not already associated 
with the claims folder) from the sources 
identified.  The Veteran should be notified 
if any identified records sought are not 
received pursuant to the RO's request.

2.  The RO should then arrange for the 
Veteran to be examined by an appropriate 
physician to determine the nature and likely 
etiology of his current skin disability(ies). 
The Veteran's claims file must be reviewed by 
the examiner in conjunction with the 
examination.  Based on review of the record 
and examination of the Veteran, the examiner 
should prepare an opinion that responds to 
the following: 

(a)	Please identify (by medical 
diagnosis) any and each skin disorderly 
currently shown present.

(b)	As to each skin disorder diagnosed, 
please indicate whether it is at least as 
likely as not (a 50% or better 
probability) that such disability is 
related to the Veteran's skin complaints 
noted in service, or is somehow otherwise 
related to service.  

(c)	The examiner must explain the 
rationale for all opinions (including 
comment as to whether the 
findings/diagnosis noted in service 
represented a chronic vs. acute 
condition).   

3.  The RO should then re-adjudicate the 
Veteran's claim de novo.  If service 
connection for a skin disorder remains 
denied, the RO should issue an appropriate 
supplemental statement of the case and afford 
the Veteran and his representative the 
opportunity to respond.  The case should then 
be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

